DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-16 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al., [US 2020/0373743] and Levi [US 9,013,071] in view of each other.  Chambers teaches of a powered drawer (fig. 1) comprising: a drawer box (102), having a front portion (can be viewed as the upper portion when looking down on the box), releasably fixed to a set of drawer slides (104); a power outlet (148) located in the front portion; a switch (power box circuit breaker) associated with the drawer box (via a power cord) and adjacent to at least one of the set of drawer slides; a power cable (defined as a flexible power cord) connecting the switch and the power outlet; a cable manager (180), attached to the drawer box, and supporting the power cable; and wherein the switch can activate or deactivate the power outlet within the drawer box – as is conventional in the power art.  Levi teaches of a powered drawer (210) comprising: a drawer box (212), having a front portion (figs. 11, 12), releasably fixed to a set of drawer slides (226, 228); a power outlet (222) located in the front portion; a switch (274) installed on the drawer box, adjacent to and capable of impinging on a first drawer slide of the set of drawer slides (the switch is disclosed as being mountable to the movable component and at any location as desired – col. 16 to col. 17); and a power cable (278) connecting the switch and the power outlet; wherein the switch deactivates the power outlet when the drawer box is in a closed position, and can activated the drawer box when in an opened position (col. 16 to col. 17).
Chambers teaches applicant’s basic inventive claimed drawer as outlined {mapped} above, but does not show a switch installed on the drawer box that is triggered to deactivate power when the drawer box is in a closed position and activate power when the drawer box is in an open position.  As to this aspect, Levi is cited as an evidence reference for the known teaching of a power supplied drawer box having an installed switch used to kill power to the box in a closed position while allowing power to flow in an opened position within an analogous art (note above).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Chambers so that the switch is installed on the box and automatically turns power on and off depending upon the box’s position relative to the housing cabinet {110} in view of Levi’s teaching because this arrangement would enhance the versatility of Chambers’s device by providing a self-contained means by which the box would be “live” / powered on when in an extended position, and conversely the box would be “dead” / powered off when in a retracted and stored position thereby reducing power consumption and increasing the safety of connected devices {such as if a power spike were to occur when left on} and therefore only being powered when needed for use.  As modified, Levi notes that the switch would be acted upon by a cooperating structure in order to facilitate the opening and closing of the circuit, and the placement is dependent upon the structures upon which an engagement is desired.  Accordingly, the placement of the switch in order to interact upon a cooperating projection / surface on the drawer slide of the box is not uniquely challenging or difficult for one of ordinary skill in the art, lacks an inventive step and therefore does not constitute patentable subject matter.  
Levi teaches applicant’s basic inventive claimed drawer as outlined {mapped} above, but does not show a cable manager attached to the drawer box and supporting the power cable.  As to this aspect, Chambers is cited as an evidence reference for the known teaching of a cable manager, attached to a drawer box, and supporting a power cable (note above).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Levi so as to incorporate a cable manager in view of Chamber’s teaching because this arrangement would enhance the versatility of Levi’s device by providing a means by which the power cable would be rigidly supported, while also allowing for pivoting movement while the box is extended and retracted relative to the housing cabinet {232}, thereby adding a layer of protection to the flexible cable during movement with the box.  Again, Levi notes that the switch would be acted upon by a cooperating structure in order to facilitate the opening and closing of the circuit, and the placement is dependent upon the structures upon which an engagement is desired.  Accordingly, the placement of the switch in order to interact upon a cooperating projection / surface on the drawer slide of the box is not uniquely challenging or difficult for one of ordinary skill in the art, lacks an inventive step and therefore does not constitute patentable subject matter.
Regarding Claim 2, as modified, the switch includes a pressure switch arm (defined as an actuatable engagement arm); wherein the switch arm would be biased, by an arm / surface / projection associated with the first drawer slide (upon being pressed), when the drawer box is in the closed position; and, wherein the switch arm is biased away from the switch (when not physically depressed) when the drawer box is in the opened position.  Regarding Claim 3, as modified, Levi notes that the switch cooperating structure could be an arm, lever, projection, surface, etc., that would facilitate engagement with the switch and thereby can encompass a bracket attached to the drawer slide.  Regarding Claim 4, as modified, a slanted surface can encompass a “ramp” for activation of the pressure switch arm.  Regarding Claim 5, the cable manager comprises a first extension arm (184) connected to a second extension arm (182) by a hinge (described as hinged); wherein the first extension arm and the second extension arm are collapsed when the drawer box is in the closed position (fig. 4); and, wherein the first extension arm and the second extension arm are articulated when the drawer box is in the opened position (fig. 5).  Regarding Claim 6, the first extension arm further comprises a top section (top portion); wherein the second extension arm further comprises a bottom section (bottom portion); wherein the power cable includes a vertical drop down section (viewed as the section of the cable that is positioned along the hinged joint of the two arms); wherein the power cable is attached to the top section and the bottom section (can be varyingly attached along any portion of the arms as dependent upon the needs and/or preferences of an user); and, wherein the power cable is not attached to the first extension arm and the second extension arm over the vertical drop down section – as would be expected in order for the arms to articulate properly without binding or kinking the cable).  Regarding Claim 7, a first set of cable mounts (188) are attached to the drawer box; and, wherein the power cable is attached to the drawer box by the first set of cable mounts.  As to Claim 10, an angled implement tray ((122) – Chambers, (214) - Levi) is located in the drawer box; and, a set of metallic implement cannisters (metal containers (126) – Chambers, (216) - Levi) are removably positioned in the angled implement tray (shown).  As to claims 12-16, 18-21, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  Regarding Claim 12, a back panel is present (see figs. 1 & 5 - Chambers), and a control circuit (note fig. 14 of Levi).  Regarding Claim 18, a power outlet mounting enclosure ((146) – Chambers, (246) – Levi) is shown, but does not show an angled mounting surface upon which the power outlet is fixed.  As to this aspect, it would have been an obvious matter of personal preference to vary the shape or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  Regarding Claims 20-21, Levi further shows a switch enclosure (272), adjustably attached to the drawer box (can be repositioned); wherein the switch is attached to the switch enclosure (fig. 13 of Levi) and would include an inherent spring in order to bias the switch back to a reset position when not acted upon by the cooperating structure as conventionally known in the art (such as a commercially available spring loaded mechanical switch), and the switch engagement arm extends out of the switch enclosure toward the cooperating structure i.e., the arm, lever, projection, surface on the first slide for instance.
Claims 8-9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al., and Levi in view of each other; and further in view of Zipp et al., [US 2009/0140620].  Both Chambers and Levi teach applicant’s basic inventive claimed power drawer as outlined {mapped} above, but they do not show a light source with an associated dimmer circuit fixed to the drawer box, such that the dimmer circuit ramps a voltage level to the light source down as the drawer box transitions to the closed position from the opened position.  As to the incorporation of a light source and dimmer circuit within a drawer box, Zipp is cited as an evidence reference for the known use of supplying a drawer box (drawer) with a light source ([0050]) and a dimmer unit ([0036] & claim 49).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a light source and dimmer circuit within the drawer box of the prior art in order to provide illumination within the box and to control the brightness of the illumination in view of Zipp’s teaching because the addition of the light source would allow the drawer box to be illuminated for better inspection [0030], while the dimmer unit would be advantageous so that a sudden switching on of the light source cannot occur which could result in a momentary blinding of the user when the drawer is opened [0036].  As modified, the dimmer could effectively decrease the voltage level as the box transitions from the open to the closed position.  Regarding Claim 9, as modified, an outlet housing ((146) – Chambers, (246) – Levi) supports the power outlet, wherein the light source may be attached to the outlet housing (placement of the light source can vary depending upon design considerations and personal preferences and is therefore does not constitute patentable subject matter), whereby the dimmer can effectively increase the voltage level as the box transitions from the closed to the open position as the outlet is activated.  As to claim 17, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al., and Levi in view of each other; and further in view of Baiza [US 6,523,918].  The prior art teaches applicant’s basic inventive claimed drawer as outlined {mapped} above; including a hinged wall bracket (shown to the left of fig. 5 in Chambers); but does not show a quick disconnect coupling releasably attached to the hinged wall bracket.  Baiza shows the known use of a quick disconnect coupling (fig. 3) as it relates to a cable management assembly (10) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a quick disconnect coupling within the drawer assembly of the prior art in view of Baiza’s teaching because the addition of the coupling would be advantageous in order to readily assemble or disassemble parts of the device such as for maintenance or replacement purposes.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al., and Levi in view of each other; and further in view of Davis [US 9,872,563].  The prior art teaches applicant’s basic inventive claimed drawer as outlined {mapped} above; but does not show soft close mechanisms associated with the slides.  Davis teaches that it was known to use a soft close mechanism on a drawer slide for use with a drawer in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a soft close mechanism(s) within the drawer assembly of the prior art in view of Davis’s teaching because the addition of the mechanism(s) would enhance the versatility of the prior art by providing a means by which the retraction of the drawer could be performed in an autonomous, steady and controlled manner.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOH
September 21, 2022


/James O Hansen/Primary Examiner, Art Unit 3637